943 F.2d 50
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Carlos STUFFLE, Petitioner.
No. 91-8062.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 9, 1991.

On Petition for Writ of Mandamus.
Carlos Stuffle, petitioner pro se.
PETITION DENIED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Carlos Stuffle, a federal prisoner, seeks a writ of mandamus compelling a court reporter to provide information concerning the price of preparing a transcript.   We deny the petition.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.   Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).   The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires," and that his right to such relief is "clear and indisputable."   Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).   Mandamus may not be utilized as a means of circumventing the normal appellate process.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).


3
Stuffle has done no more than send a single, unregistered letter to the court reporter requesting price information, and as of the date of filing this petition had yet to receive a response.   Such a showing is insufficient to demonstrate that the court reporter has failed to perform any duty or that Stuffle is without any alternative source of relief.   Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
PETITION DENIED.